The defendant was convicted in the city court of Columbus of the offense of vagrancy. Her motion for a new trial, based upon the general grounds, was overruled and she excepted to that judgment. Upon the trial an unimpeached witness testified that the accused was married to a soldier, and that she received $50 each month from the Government. The same witness testified that the defendant kept house for her and was paid $3.50 a week and her board, and that the defendant was also paid $2.50 a week by Mr. Elliot Gibbens for cleaning his house. Elliot Gibbens, an unimpeached witness, testified that he paid the defendant $5 every two weeks for cleaning his house. The foregoing evidence was uncontradicted. While the evidence for the State authorized a finding that the accused was a woman of bad character, her conviction for vagrancy was contrary to law and the evidence.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 28, 1944.